Case 2:21-cv-10611-BAF-RSW ECF No. 10, PageID.151 Filed 07/20/21 Page 1 of 6




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

HEATHER WILSON,

       Plaintiff,                                             Civil Action No. 21-CV-10611

vs.                                                           HON. BERNARD A. FRIEDMAN

LEVEL ONE HVAC SERVICES, INC.,

      Defendant.
_________________________________/

                           OPINION AND ORDER DENYING
                    DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

               This matter is presently before the Court on defendant’s motion for summary

judgment (ECF No. 4). Plaintiff has responded and defendant has replied. Pursuant to E.D. Mich.

LR 7.1(f)(2), the Court shall decide this motion without a hearing. For the reasons stated below, the

Court shall deny the motion.

               This is a family/medical leave case. Plaintiff, who worked for defendant full-time

as an office administrator, alleges that in 2020 she was laid off and not permitted to return to work

after taking maternity leave. Plaintiff alleges that when she attempted to return to work, defendant

told her it had no work for her, but that shortly thereafter she noticed that defendant had posted her

job and was seeking applicants. Plaintiff asserts claims under the Family Medical Leave Act

(“FMLA”) and the Elliott-Larsen Civil Rights Act (“ELCRA”).

               In lieu of answering the complaint, defendant has filed a motion for summary

judgment, in which it argues that “Defendant did not employ 50 or more persons in 2019 or 2020,

therefore, FMLA is not applicable.” Def.’s Summ. J. Mot. ¶ 4. Defendant seeks summary judgment

as to plaintiff’s FMLA claims on this basis and the dismissal of the ELCRA claims for lack of
Case 2:21-cv-10611-BAF-RSW ECF No. 10, PageID.152 Filed 07/20/21 Page 2 of 6




jurisdiction.

                 Defendant supports its motion with payroll records for certain weeks in 2019 and

2020, which appear to indicate that defendant had between six (see, e.g., PageID.79) and forty (see,

e.g., PageID.43) people on its payroll. Defendant also submits two affidavits from one of its part-

owners, Christine Stanley, who avers that defendant “did not employ or use the services of 50 or

more workers during the year 2019 to the present” (PageID.83) and that the payroll records

accurately “show the number of persons paid” by defendant (PageID.85). Defendant concludes that

“[s]ince the evidence establishes that Level One HVAC employed less than 50 persons the motion

must be granted.” Def.’s Summ. J. Br. at 4. Attached to a supplemental brief, defendant also

submits copies of its 2019 and 2020 W-3 statements, which indicate that defendant issued forty-five

and forty-one W-2’s in those years, respectively. See PageID.92-93.

                 In response, plaintiff concedes that the FMLA applies only to employers who employ

at least fifty workers.1 However, plaintiff opposes the motion on the grounds that it “does not rely

on record evidence as there is no record evidence to date, and the select documents Defendant has

opted to produce cannot properly be considered as evidentiary support at this stage of the case.”



        1
            The FMLA states:

                 The term “eligible employee” does not include–

                                             *   *    *

                 (ii) any employee of an employer who is employed at a worksite at
                 which such employer employs less than 50 employees if the total
                 number of employees employed by that employer within 75 miles of
                 that worksite is less than 50.

29 U.S.C.A. § 2611(2)(B).

                                                 2
Case 2:21-cv-10611-BAF-RSW ECF No. 10, PageID.153 Filed 07/20/21 Page 3 of 6




Pl.’s Resp. at 2-3. Plaintiff argues that she should be permitted to conduct discovery to verify the

number of employees defendant employed. As part of this inquiry, plaintiff wishes to delve into the

relationship between defendant and three other companies whose registered agents are also

defendant’s officers. See Pl.’s Ex. 2. Plaintiff notes that under Department of Labor regulations,

the number of employees for FMLA purposes can include those employed by related entities.2

Therefore, even if defendant has forty employees, it may nonetheless be subject to the FMLA if the

“integrated employer test” applies and the total number of employees employed by all related

entities exceeds fifty. In reply, defendant provides additional evidence concerning its relationship

with the three other identified companies and the number of employees they employ, and argues that

the integrated employer test does not apply.

                Defendant’s motion is premature. As the Sixth Circuit has explained,



       2
           The regulations defining “covered employer” state:

                Separate entities will be deemed to be parts of a single employer for
                purposes of FMLA if they meet the integrated employer test. Where
                this test is met, the employees of all entities making up the integrated
                employer will be counted in determining employer coverage and
                employee eligibility. A determination of whether or not separate
                entities are an integrated employer is not determined by the
                application of any single criterion, but rather the entire relationship
                is to be reviewed in its totality. Factors considered in determining
                whether two or more entities are an integrated employer include:

                (i) Common management;
                (ii) Interrelation between operations;
                (iii) Centralized control of labor relations; and
                (iv) Degree of common ownership/financial control.

29 C.F.R. § 825.104(c)(2).



                                                   3
Case 2:21-cv-10611-BAF-RSW ECF No. 10, PageID.154 Filed 07/20/21 Page 4 of 6




           Although Rule 56(b) allows a party to file for summary judgment “at
           any time,” Fed. R Civ. P. 56(b), “[t]he general rule is that summary
           judgment is improper if the non-movant is not afforded a sufficient
           opportunity for discovery.” Vance, 90 F.3d at 1148 (citing White’s
           Landing, 29 F.3d at 231–32); see Ball v. Union Carbide Corp., 385
           F.3d 713, 719 (6th Cir. 2004) (“It is well-established that the plaintiff
           must receive ‘a full opportunity to conduct discovery’ to be able to
           successfully defeat a motion for summary judgment.”); White’s
           Landing, 29 F.3d at 231 (“Yet we nevertheless conclude that
           summary judgment should not have been awarded until the plaintiffs
           were allowed some opportunity for discovery.... In the instant case,
           we find that the grant of summary judgment, absent any opportunity
           for discovery, is such a misuse.”), accord Plott v. General Motors
           Corp., 71 F.3d 1190, 1195 (6th Cir. 1995) (citing Anderson v. Liberty
           Lobby, Inc., 477 U.S. 242, 250 n.5, 106 S.Ct. 2505, 91 L.Ed.2d 202
           (1986)). However, the non-movant bears the obligation to inform the
           district court of its need for discovery. Ordinarily, this is
           accomplished by moving for additional discovery or by filing an
           affidavit pursuant to Federal Rule of Civil Procedure 56(d), which
           provides:

                   [i]f a nonmovant shows by affidavit or declaration
                   that, for specified reasons, it cannot present facts
                   essential to justify its opposition, the court may: (1)
                   defer considering the motion or deny it; (2) allow
                   time to obtain affidavits or declarations or to take
                   discovery; or (3) issue any other appropriate order.

           Fed. R. Civ. P. 56(d).

           We have observed that filing an affidavit that complies with Rule
           56(d) is essential, and that in the absence of such a motion or
           affidavit, “this court will not normally address whether there was
           adequate time for discovery.” Plott, 71 F.3d at 1196. But we have
           also observed that although Rule 56 “provides courts with a useful
           method by which meritless cases may be discharged.... the benefits
           of this rule are quickly undermined if it is employed in a manner that
           offends concepts of fundamental fairness.” White’s Landing, 29 F.3d
           at 231. Indeed, “a formal affidavit may not be required ‘when a party
           has clearly explained its need for more discovery on a particular topic
           to the district court prior to or contemporaneously with the motion for
           summary judgment.’” Unan v. Lyon, 853 F.3d 279, 293 (6th Cir.
           2017) (quoting United States v. Rohner, 634 Fed.Appx. 495, 504 (6th
           Cir. 2015)).

                                              4
Case 2:21-cv-10611-BAF-RSW ECF No. 10, PageID.155 Filed 07/20/21 Page 5 of 6




Moore v. Shelby Cnty., Ky., 718 F. App’x 315, 319 (6th Cir. 2017).

               In the present case, plaintiff has had no opportunity to conduct discovery, as

defendant filed the instant motion in lieu of an answer. Plaintiff is entitled to an adequate

opportunity to conduct discovery. She is not required to defend a summary judgment motion with

no evidence at her disposal other than the affidavits and redacted documents defendant has elected

to attach to its briefs. While plaintiff has not submitted a Rule 56(d) affidavit explaining her need

for discovery, the need is sufficiently apparent from her response brief. Plaintiff must be allowed

to inquire fully into whether defendant employed “50 or more employees for each working day

during each of 20 or more calendar workweeks in the current or preceding calendar year,” 29 C.F.R.

§ 825.104(a), and whether the integrated employer test set forth in § 825.104(c)(2) applies. The

Court shall therefore deny the instant motion without prejudice to defendant’s right to seek summary

judgment at the appropriate time, namely, at the conclusion of discovery.

               Both sides’ requests for sanctions are denied. The Court admonishes counsel for both

parties to refresh their memories regarding the Court’s civility principles. See Administrative Order

08-AO-009 (available on the Court’s website under the Attorneys tab). Among other things, these

principles require counsel to treat one another with civility and courtesy and to abstain from

“disparaging personal remarks.” Both counsel have violated these rules of common sense and

common courtesy. Plaintiff’s counsel accuses defense counsel of “dishonesty and a lack of candor

and cooperation,” see Pl.’s Br. at 2, while defense counsel’s emails to plaintiff’s counsel contain

statements such as “Oh stop with the attitude”; “Its [sic] incredible that you would think we would

manipulate the records and staff in such a way, but then again I am learning to expect the incredible

from your office”; and “I am done playing this game with you.” PageID.123, 124, 129.


                                                 5
Case 2:21-cv-10611-BAF-RSW ECF No. 10, PageID.156 Filed 07/20/21 Page 6 of 6




              Comments of this nature are unprofessional, do not advance the clients’ interests or

the resolution of the dispute, and are an embarrassment to the Court and to the profession. The

Court will take the appropriate action against any attorney who persists with such juvenile name-

calling and offensive lack of professionalism. Accordingly,



              IT IS ORDERED that defendant’s motion for summary judgment is denied.



                                            s/Bernard A. Friedman
                                            BERNARD A. FRIEDMAN
Dated: July 20, 2021                        SENIOR UNITED STATES DISTRICT JUDGE
Detroit, Michigan




                                               6
